 594DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent did not discharge or unlawfully refuse to reinstate Billy JoeGreen, Mary Ann Lucas, Velma Hardy, Annie Bell Colburn, and Luther Logan,and did not discriminatorily refuse to employ Lavenia Etheridge.[Recommendations omitted from publication in this volume.]STATE FUEL COMPANYandLOCAL68,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,.AFL, PETITIONER.'Case No. 1-RG-3055.March 13, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board fords :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer asserts as a bar to the petition a contract with theState Fuel Yardmen's Union entered into November 1, 1950. Theonly provisions as to the duration are found in article 9, the finalarticle of the contract, which originally read as follows :Section 1.This agreement shall remain in full force and effectand shall not be altered during the period frominclusiveSection 2.This agreement shall continue in full force and ef-fect thereafter from year to year on an annual basis unless oneof the parties hereto shall on or before the 1st day of February'The Petitioner's name appears in the caption as amended at the hearing.2We find, contraryto the Employer's contention,that the hearing officer acted properly inpermitting the amendment of the petition at the hearing by the substitution of Local 68for the original petitionerLocal 995At thetime of the filing of the petition Local 995had jurisdiction over the categories of employees In the proposed unit and Local 68 had not.After Local995 had made a sufficient showing of Interest but before the hearing, both localssurrendered their chatters;Local995 became defunct and a new charter was granted toLocal 68 which gave it jurisdictionover thecategories of employees formerly representedby Local 995 in addition to those overwhich the former Local68 had had jurisdiction.Weare administratively satisfied that a sufficient number ofemployeeshave indicated a desirefor collective bargaining and that the desires of the employees may best be resolved bydirecting an electionwith Local68 on the ballot.103 NLRB No. 47. STATE FUEL COMPANY595in any year give to the other party notice in writing of its in-tention to terminate the agreement on the 31st day of March nextfollowing.The blank spaces provided insection 1for insertion of the effectivedates of the contract were never filled in.Sometime in 1951,3 after the Employer had raised the wage rate,changes were made in ink in the figures in the article dealing withwages to reflect this change.At the same time the concluding wordsof article 9, section 2, "March next following," were scored out andthe word "October" handprinted above the deleted words 4As no termination date is fixed for the contract's initial period, wefind that the contract is one of indefinite duration.5 It has been ineffect for more than 2 years and therefore cannot bar the instant peti-tionsAccordingly, we find that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act : All full-time and regular part-timeyardmen, rackmen, and gaugers of the Company at its plant in EastBoston,Massachusetts, excluding temporary employees, employeeswho have no regular working hours, office and clerical employees,guards, professional employees, all other employees, and all super-visors as defined in the Act.'[Text of Direction of Election 8 omitted from publication in thisvolume.]8The Employer'smanager,the sole signatory for the Employer,did not testify.TheEmployer's treasurer,its only witness,testified that he was present when the changes weremade.Initially he testified that the changes in the contract were made In September orOctober 1951 but later testified that they were made in the spring of 1951 which accordswith the recollection of the Petitioner'switness who was also present when they weremade.4After the deleted words appear the handwritten figures 1952 with a single line lightlydrawn across them.Both parties testified that they did not know when these figures wereadded, when they were struck out, or,indeed, whether It was intended to delete them.5The Employer offered to prove that the Intent of the parties In making the changesdescribed above was to extend the contract of November 1, 1950, to October 31,1952, andfrom year to year thereafter In the absence of notice to terminate given by either partybefore the preceding February 1. (No such notice was given In 1952.)The Employer suf-fered no prejudice by the hearing officer's rejection of Its proffer.If the Employer had beenable to elicit such testimony,itwould nevertheless appear that the petition herein wasfiled before the February 1 date in 1953 thus fixed.6 Stone & Webster iingineering Corp ,94 NLRB 197, footnote 3.7The above unit description follows the stipulation of the parties.8The record indicates that the State Fuel Yardmen's Union, which did not Intervene Inthis proceeding,may well be defunct. It Is unnecessary to resolve this question,as suchUnion, even If still in existence,could not be placed on the ballot because It has nevercomplied with the filing requirements of Section 9 (f), (g), and(h) of the Act.